176 Ga. App. 51 (1985)
335 S.E.2d 304
TERRY et al.
v.
COCHRAN.
70598.
Court of Appeals of Georgia.
Decided September 16, 1985.
C. Ronald Patton, for appellants.
R. Everett Anderson, for appellee.
SOGNIER, Judge.
James E. Cochran filed this action against Charles E. Terry and Larry Lemming alleging breach of promise and fraud in the sale of land. Terry and Lemming appeal from the trial court's order granting judgment by default in favor of Cochran on his motion for sanctions. The question of damages as to the ex delicto count of Cochran's complaint was reserved for hearing by the trial court and is still pending. No certificate of immediate review was obtained pursuant to OCGA § 5-6-34 (b) and because it is clear that the case is still pending in the court below, the appeal is premature and must be dismissed. Holloway v. McMichael, 151 Ga. App. 802 (261 SE2d 747) (1979); Black v. Sturdivant, 131 Ga. App. 698 (206 SE2d 526) (1974).
Appeal dismissed. Birdsong, P. J., and Carley, J., concur.